Case 3:21-cv-00071-JBA Document1 Filed 01/18/21 Page 1 of 3

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT

HANNAH LAWLOR
VS. CIVIL ACTION NO.

FAIRFIELD UNIVERSITY JANUARY 19, 2021
COMPLAINT

1. This is an action by a female student against an institution of higher
learning which is the recipient of federal funds for knowingly failing and refusing
to protect the plaintiff from continued contact with the m ale student who sexually
assaulted her.

2. Jurisdiction of this court is invoked under the provisions of Sections
1331, 1343(3) and 1367(a) of Title 28 of the United States Code.

3. The defendant is a private university located in Fairfield, Connecticut.
It is the recipient of federal funds for its educational and related programs.

4. The plaintiff is a woman over the age of 18 who is and at all pertinent
times was a student at the defendant university.

5. On or about March 4, 2018, in a dormitory owned and operated by the

defendant on its campus in Fairfield, Connecticut, a male student at the

 
Case 3:21-cv-00071-JBA Document1 Filed 01/18/21 Page 2 of 3

defendant university, Damien Osborne, sexually assaulted the plaintiff.

6. The plaintiff reported the said sexual assault to the appropriate officials
of the defendant and repeatedly asked to be protected from contact with her
assailant.

7. Despite these facts, and despite its legal obligation to do so, the
defendant thereafter failed and refused to protect the plaintiff from contact with
the perpetrator, with the result that she repeatedly was forced to encounter him
on campus.

8. Even after the defendant, through its designated officials, had
confirmed that indeed Damien Osborne had sexually assaulted the plaintiff on
campus, the defendant still permitted him to be on campus and have the
opportunity to interact with the plaintiff during an additional week. As a result,
the plaintiff had a face-to-face encounter with him just as she was entering her
classroom to take a final examination in May of 2018.

8. As aresult of the defendant's aforesaid failure and refusal to protect
her, the plaintiff has suffered ongoing fear, anxiety, humiliation, and emotional
distress which has had an adverse impact upon her studies.

9. In the manner described above, the defendant has, on the basis of the
plaintiff's sex, excluded her from participation in, denied her the benefits of, and

subjected her to discrimination under an education program or activity receiving

 
Case 3:21-cv-00071-JBA Document1 Filed 01/18/21 Page 3 of 3

federal financial assistance in violation of Title IX of the Educational
Amendments of 1972, Sections 1661 - 1688 of Title 20 of the United States

Code.
WHEREFORE, the plaintiff claims judgment against the defendant for
compensatory damages, punitive damages, attorney fees and costs and such

additional relief as equity may permit and the court deem to be fair and

reasonable.

THE PLAINTIFF

BY: /s/ John R. Williams
JOHN R. WILLIAMS (ct00215)
51 Elm Street
New Haven, CT 06510
203.562.9931
Fax: 203.776.9494
jrv@johnrwilliams.com

 
